      Case 1:20-cr-00482-VEC Document 31 Filed 09/18/20 Page 1 of 2




                                              September 18, 2020
BY ECF
Honorable Valerie E. Caproni                             USDC SDNY
                                                         DOCUMENT
United States District Judge
                                                         ELECTRONICALLY FILED
Southern District of New York
                                                         DOC #:
40 Foley Square
                                                         DATE FILED: 09/18/2020
New York, NY 10007

       Re:   United States v. Mack Duodu,
             20 Cr. 482 (VEC)                            MEMO ENDORSED
Dear Judge Caproni:

       I write concerning Mr. Duodu’s bail conditions.

        First, at Tuesday’s conference, the Court orally modified Mr. Duodu’s
bond, with the government’s consent, to allow the remaining two cosigners to
be moral-suasion cosigners rather than financially responsible persons. I
understand that the Clerk’s Office needs a written directive from the Court to
effect this change to the bond before those individuals can sign. I therefore
ask the Court to confirm this modification by endorsing this letter.

       Second, following the discussion on the record concerning Mr. Duodu’s
proposed work, I was able to obtain more information about the renovation
work opportunity and the parties engaged in fruitful discussions. I now ask
the Court to modify Mr. Duodu’s home-incarceration condition to permit him
to perform construction and renovation-type work in the Southern or Eastern
Districts of New York with the following additional conditions: (1) that the
work occur during regular business hours (though Mr. Duodu may travel to
and from work outside of those hours, as approved by Pretrial Services) and
(2) that interior work occur only in vacant apartments or houses, i.e., spaces
empty of occupant belongings. So limited, the government has no objection to
this proposed modification. Pretrial Services also has no objection to the
proposed modification.

                                              Respectfully submitted,
                                               /s/ Clay H. Kaminsky
                                              Clay H. Kaminsky
                                              Assistant Federal Defender
                                              (212) 417-8749 / (646) 842-2622
cc:    AUSA Jonathan Rebold
          Case 1:20-cr-00482-VEC Document 31 Filed 09/18/20 Page 2 of 2


Application GRANTED.

Defendant's recognizance bond must be cosigned by one financially responsible person
and two persons for moral suasion. See Dkt. 29.

Defendant's home incarceration is hereby modified so that he can work in construction and
renovation during regular business hours or during hours as approved by Pretrial Services
and that the work be limited to vacant apartments or houses, that are empty of occupant
belongings.

SO ORDERED.


                                       Date: September 18, 2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
